Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 
Response to Amendment
	This Non-Final Rejection is in response to the Request for Continued Examination filed 02/11/2022.
	Claims 1 is amended. 
	Claim 5 is cancelled. 
	Claims 1-3 and 6-18 remain pending. 

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks made in an Amendment filed 1/12/2022 pg. 7-10 that Sobalvarro does not teach, “receiving second data output from the user terminal, the second data associated with a second 
	Response to Argument 1, the examiner respectfully disagrees. Sobalvarro teaches in para. [0006], Figs. 3-4 that the main purpose of this first scanning/decoding step is to retrieve general information about the most appropriate application to display additional content, and to provide a web link (e.g., a web page, web store, etc) to download the application. This new application--after it is downloaded and installed--can subsequently be used to scan the same tag/code and retrieve additional content and present it correctly to the user. Para. [0051] further teaches that the MTS server processors, which are noted in Fig. 3 to be remote from the Mobile Phone OS with the MTS application installed, will transmit the data on the product or service that was extracted at from a second scan on the same tag and retrieved from a data base or cloud. Thus the limitation of, “receiving second data output from the user terminal, the second data associated with a second electromagnetic interrogation of the interrogatable data storage and including said data identifying the product” is equivalent to how a mobile phone sends a second scan of a tag containing extracted data on the product or service to the remote MTS server. The limitation of, “outputting a second user interface to the user terminal, the second user interface being different to the first user interface and based on: the second data and, data associated with the receiving of the first data” is equivalent to how a second interface containing additional content 
	The examiner also notes that the claims are not as limiting as applicant is arguing. There is no requirement that any particular server or device receive the data, so it is unclear why it is relevant that “Sobalvarro does not disclose that the MTS server itself” receives the second data as applicant argues. Further, there is no claimed requirement about the content being provided from a same server. So it is unclear why it is relevant that “Sobalvarro is silent on the additional content being provided by a same server” as applicant argues. If applicant wishes these features to be considered and examined then they need to be positively claimed.

Argument 2, Applicant argues in Applicant Arguments/Remarks made in an Amendment filed 1/12/2022 pg. 7-10 that Sobalvarro does not teach, “wherein the one or more processors comprise part of a remote system running a user interactive program accessible through the first and second user interfaces, the first and second user interfaces configured to allow a user to interact with interactive elements of the first and second user interfaces to cause the performance of one or more computational operations or processes by the one or more processors”. 
Response to Argument 2, the examiner respectfully disagrees. Sobalvarro teaches in para. [0006], Figs. 3-4, that the first scan with a generic decoder presents the installation link. Subsequent scans of the same tag/code using the new application present useful content such as enriched text, audio, video, URL, user profiles, etc. Sobalvarro further teaches in [0045] that the user may also be given the opportunity to 

Argument 3, Applicant argues in Applicant Arguments/Remarks made in an Amendment filed 1/12/2022 pg. 11-12 that one of ordinary skill in the art would not modify Sobalvarro to result in Applicant’s claimed invention.
Response to Argument 3, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sobalvarro and Grimaux are related in that they deal with displaying user interfaces based on an electromagnetic interrogation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add additional interfaces resulting from electromagnetic interrogations, to Sobalvarro’s RFID identification system with providing additional user interface based on the determined state of the interactive sessions, as taught by Grimaux. One would have been motivated to combine Grimaux with Sobalvarro and would have had a reasonable expectation of success as the combination provides vendors and customers with a wider range of opportunities to interact while scanning an product tied to an NFC/RFID. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 6-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication NO. 2013/0059534 “Sobalvarro”, as previously cited in Final Rejection filed 11/12/2021.
Claim 1:
Sobalvarro teaches a method for 
providing a user interface (i.e. a display showing product information on MTS software application 110; para. [0026]) to a user terminal (i.e. Fig. 1, The NFC-enabled phone or device 100; para. [0026]) based on an electromagnetic interrogation of an interrogatable data storage (i.e. NFC RFID tag 302; para. [0050]) affixed to a product (i.e. Fig. 4, NFC RFID tag 302 which may be hung for example around the neck of the bottle 300; para. [0050])), wherein the method is performed using one or more processors (i.e. para. [0033], Fig. 3, MTS content system 208 may also be utilized, as discussed above. The MTS content system 208 can be a web server infrastructure that can provide MTS content to a MTS application) remote from the user terminal (i.e. para. [0032][006-008], Hosting or providing of a MTS system may be accomplished with a cloud infrastructure or any other manner)  the method comprising: 
(i.e. a MTS application needs to be installed at 318; para. [0050]) from a user terminal (i.e. portable device 305), the first data associated with a first electromagnetic interrogation (i.e. the first scan with a generic decoder presents the installation link; para. [0006]) of the interrogatable data storage (i.e. NFC RFID tag 302) and 
including data identifying the product (i.e. “The tag 304 is scanned using a mobile or portable device 305. NFC data exchange format (Ndef) content is displayed as a "smart poster" 306 and contains information such as a URL or title as part of the data payload at 308; para. [0050]”.  It is noted at Fig. 4, that the Data payload 308, containing Tag ID and a URL is displayed regardless of the user has installed the MTS application or not) to which the interrogatable data storage is affixed (It is further noted in para. [0039] that Tag ID or “tag identification data” is “mapped to a physical object or product … The tags may then be associated or coupled to any desired products or services; para. [0039]”); 
outputting a first user interface to the user terminal based on the first data (i.e. para. [0006], this first scanning/decoding step is to retrieve general information about the most appropriate application to display additional content, and to provide a web link (e.g., a web page, web store, etc) to download the application. This new application--after it is downloaded and installed--can subsequently be used to scan the same tag/code); 
receiving second data output from the user terminal (i.e. para. [0032, 0051], Fig. 3-4,  A MTS content system 208 may also be utilized, as discussed above. The MTS content system 208 can be a web server infrastructure that can provide MTS content to a MTS application”, wherein it is noted that an MTS client on a Mobile Phone OS will send data from “the Ndef tag discovered at 322… the device will attempt to start the application at 324…  the data on the product or service is extracted at 328 and retrieved from a data base or cloud 330 and the product or service information transmitted at 336”, and the MTS server sends a display of scanned product information back to the MTS application on the Mobile Phone OS ), the second data associated with a second electromagnetic interrogation (i.e. para. [0006], “this new application--after it is downloaded and installed--can subsequently be used to scan the same tag/code and retrieve additional content and present it correctly to the user”, wherein this is a second subsequent scan after a user has installed an MTS application on their Mobile Phone) of the interrogatable data storage (i.e. NFC RFID tag 302; para. [0050]) and including said data identifying the product (i.e. the data on the product or service is extracted at 328 and retrieved from a data base or cloud 330 and the product or service information transmitted at 336; para. [0051]); 
outputting a second user interface (i.e. the UI can provide a number of additional options at 340; para. [0052]) to the user terminal (i.e. portable device 305), the second user interface being different to the first user interface (i.e. it is noted in Fig. 4, that Second UI “can provide a number of additional options at 340”, such as a description, Reviews, Media, and Sharing; para. [0051]) and 
based on: the second data (i.e. usage data can be collected from a user at 350 from a mobile device 360; para. [0052]) and, data associated with the receiving of (i.e. the device will attempt to start the application at 324… when the tag has been discovered once the application has been installed; para. [0051]), 
wherein the one or more processors comprise part of a remote system running a user interactive program accessible through the first and second user interfaces, the first and second user interfaces configured to allow a user to interact with interactive elements of the first and second user interfaces to cause the performance of one or more computational operations or processes by the one or more processors (i.e. para. [0006], “the first scan with a generic decoder presents the installation link. Subsequent scans of the same tag/code using the new application present useful content such as enriched text, audio, video, URL, user profiles, etc.”, wherein Fig. 3-4 show that the processors of the hosted cloud infrastructure communicate with a user’s mobile phone to display a first user interface with an interactable application installation link and a second user interface with interactable product videos and [0045] “the opportunity to select peer review information and to share information”).

Claim 2:
Sobalvarro teaches the method as claimed in claim 1 wherein:
 the first user interface (i.e. The tag 304 is scanned using a mobile or portable device 305. NFC data exchange format (Ndef) content is displayed as a "smart poster" 306 and contains information such as a URL or title as part of the data payload at 308; para. [0050]) is configured to receive user data for interacting with a program associated with the user interface (i.e. The URL can then be installed on the portable device 305 and the user or device is instructed to extract the URL installation at 312. If the URL is enabled, additional data is provided at 314 and the download and install begins at 316; para. [0052]); and 
the second data comprises data associated with the user data (i.e. when the tag has been discovered once the application has been installed; para. [0051]).  

Claim 3:
Sobalvarro teaches a method as claimed in claim 1, comprising: 
upon outputting the first user interface (i.e. The tag 304 is scanned using a mobile or portable device 305. NFC data exchange format (Ndef) content is displayed as a "smart poster" 306 and contains information such as a URL or title as part of the data payload at 308; para. [0050]) to the user terminal (i.e. portable device 305), receiving user data input through the first user interface (i.e. The URL can then be installed on the portable device 305 and the user or device is instructed to extract the URL installation at 312.); performing a first computational operation using the user data (i.e. the URL is enabled, additional data is provided at 314 and the download and install begins at 316; para. [0050]); wherein the second user interface (i.e. Fig 4, the product or service information transmitted at 336…The UI can provide a number of additional options at 340; para. [0051]) is further based upon the performance of the first computational operation (i.e. Next, the device will attempt to start the application at 324… when the tag has been discovered once the application has been installed. Next, the data on the product or service is extracted at 328; para. [0051]).  

Claim 6:
Sobalvarro teaches a method as claimed in claim 1
wherein the user terminal is a mobile user device (i.e. Fig. 4, a mobile or portable device 3; para. [0050]).  

Claim 7:
Sobalvarro teaches a method as claimed in claim 1,
wherein the one or more interrogatable data storages (i.e. Fig. 4, NFC RFID tag 302; para. [0050]) comprises interrogatable data configured to instruct the receiving user terminal to output the corresponding first or second data (i.e. if an NFC tag is used, one of the formats that can be used to support multiple fields is a Smart Poster. A smart poster has multiple fields. At least it has a URL. This URL is the installation URL that was described above. The smart poster also has a title field. The title is used to specify the unique identifier that is needed by the server; para. [0047]).  

Claim 8:
Sobalvarro teaches a method as claimed in claim 1,
wherein the one or more interrogatable data storages (i.e. Fig. 4, NFC RFID tag 302; para. [0050]) comprises interrogatable data configured to instruct the receiving user terminal to determine location data associated with the user terminal (i.e. para. [0036], A tag tracking component can utilize logic to maintain a record of NFC RFID tags read by a consumer, at what time, at what location).  

Claim 9:
Sobalvarro teaches a method as claimed in claim 1,
wherein the one or more interrogatable data storages (i.e. Fig. 4, NFC RFID tag 302; para. [0050]) comprises interrogatable data configured to instruct the receiving user terminal to determine time value associated with the interrogation of the corresponding data storage (i.e. A tag tracking component can utilize logic to maintain a record of NFC RFID tags read by a consumer, at what time, at what location; para. [0036]).  

Claim 10:
Claim 10 is the computer readable product comprising instructions of claim 1 and is rejected for similar reasons. 
  
Claim 11:
Claim 11 is the apparatus claim of claim 1 and is rejected for similar reasons.
 
Claim 12:
Sobalvarro teaches a system comprising the apparatus as claimed in claim 11,
and the user terminal (i.e. Fig. 3, portable device 305).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2013/0059534 “Sobalvarro”, as applied to claims1 above, and further in view of U.S. Patent Application Publication NO. 20160148026 “Grimaux”, as previously cited in Final Rejection filed 11/12/2021.
Claim 13:
Sobalvarro teaches a method as claimed in claim 1.
Sobalvarro further teaches wherein the user terminal is a first user terminal (i.e. Fig 4, portable device 305; para. [0050]) and 
the first user interface is configured to initiate user access to a first interactive session with a program (i.e. (i.e. para. [0006], “the first scan with a generic decoder presents the installation link), the first interactive session based upon the first data (i.e. para. [0050], Fig. 4, “a MTS application needs to be installed at 318”, wherein a user is presented with an interface based on one of two conditions at 318). 
While Sobalvarro teaches, a first interactive session based upon first data, Sobalvarro does not explicitly teach the method further comprising: receiving third data from a second user terminal; the third data associated with a third electromagnetic interrogation of an interrogatable data storage; determining a state of the first interactive session; providing a third user interface to the second user terminal, the third user interface configured to initiate user access to a second interactive session with the program, the second interactive session based upon: the determined state of the first interactive session; and, the third data.  
However, Grimaux also teaches wherein the user terminal is a first user terminal (i.e. RFID tag top-up terminals; para. [0082]) and the first user interface (i.e. a graphical user interface utilizing which a consumer may top up the balance on the RFID tag; para. [0155]) is configured to initiate user access to a first interactive session (i.e. there may be a drop down menu or a list with selection radio buttons or any other user friendly method using which a consumer may choose the amount and the payment method for the RFID tag top-up; para. [0155]) with a program (i.e. RFID cashless payment systems; para. [0018]), the first interactive session based upon the first data (i.e. UserIDs of the RFID tags, associated balances; para. [0067]).
Grimaux further teaches the method further comprising: receiving third data (i.e. the associated VendorID of the booth is saved to the RFID wristband of the consumer 302; para. [0082]) from a second user terminal (i.e. Sales terminal with RFID Reader; para. [0028]);	 the third data associated with a third electromagnetic interrogation (i.e. Upon consumer entering the wine tasting booth… the associated VendorID of the booth is saved to the RFID wristband of the consumer); para. [0082])) of an interrogatable data storage (i.e. RFID wristband; para. [0082]);	 determining a state of the first interactive session (i.e. the sales terminal may only be activated for a sales transaction once a valid and non-zero balance RFID tag has been tapped; para. [0148]);	 providing a third user interface (i.e. a first tap of the RFID tag activates the sales terminal and allows the sales person to add the vended products to the sales transaction; para. [0084]) to the second user terminal (i.e. Sales terminal with RFID Reader; para. [0084]), the third user interface configured to initiate user access to a second interactive session with the program (i.e. “RFID cashless payment systems; para. [0018]”, it is noted the sales transaction is part of the RFID cashless payment), the second interactive session based upon: 
(i.e. the sales terminal may only be activated for a sales transaction once a valid and non-zero balance RFID tag has been tapped; para. [0148]);	 and, the third data (i.e. Vendor ID; para. [0156]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add providing a third user interface based on the determined state of the first interactive session, to Sobalvarro’s RFID identification system with providing a third user interface based on the determined state of the first interactive session, as taught by Grimaux. One would have been motivated to combine Grimaux with Sobalvarro and would have had a reasonable expectation of success as the combination provides vendors and customers with a wider range of opportunities to interact while scanning an product tied to an NFC/RFID.

Claim 14:
Sobalvarro, and Grimaux teach a method as claimed in 13.
Grimaux further teaches wherein the state of the first interactive session may be any of: I) not having started (i.e. The RFID tag top-up terminal is in an inactive state; para. [00156]);
II) started but not yet completed (i.e. the RFID tag top-up terminal is only activated once a valid RFID tag has been tapped at the RFID reader by a consumer; para. [0155]);	 
III) completed (i.e. the second tap then the top-up transaction is completed; para. [0161]).   

Claim 15:
Sobalvarro and Grimaux teach a method as claimed in claim 14.
 Grimaux further teaches wherein the first user terminal (i.e. RFID tag top-up terminals; para. [0082]) comprises a memory (i.e. the terminal already has in memory; para. [0036]);	 the method comprising storing data associated with the determined state of the first interactive session data (i.e. UserIDs of the RFID tags, associated balances; para. [0067]) in the memory (i.e. Timestamps with related ProductIDs and the UserID of the consumer (here, Visitor 1123) are received and stored each time the wristband is swiped; para. [0173]).  

Claim 16:
Sobalvarro and Grimaux teach a method as claimed in claim 13.
Grimaux further teaches wherein the first interactive session comprises a first computational operation (i.e. The preferred embodiment may provide a graphical user interface utilizing which a consumer may top up the balance on the RFID tag; para. [0155]);	 and, the second interactive session comprises a second computational operation (i.e. a first tap of the RFID tag activates the sales terminal and allows the sales person to add the vended products to the sales transaction; para. [0084])): using the third data (i.e. Vendor ID; para. [0156]);	 and, based upon the first computational operation (i.e. the sales terminal may only be activated for a sales transaction once a valid and non-zero balance RFID tag has been tapped; para. [0148]).  

Claim 17:
	Claim 17 is the apparatus claim of claim 13 and is rejected for similar reasons. 

Claim 18:
	Claim 18 is the system claim of claim 17 and is rejected for similar reasons. 
Grimaux further teaches the first (i.e. RFID tag top-up terminals; para. [0082]) and second user terminals (i.e. Sales terminal with RFID Reader; para. [0028]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171